Case 17-14454-elf         Doc 755       Filed 07/12/21 Entered 07/12/21 10:42:32          Desc Main
                                        Document     Page 1 of 9



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 --------------------------------------------------- x
 In re                                               :    Chapter 11
                                                     :
                                                     :
 ISLAND VIEW CROSSING II, L.P.,                      :    Case No. 17-14454 (ELF)
                                                     :
                            Debtor.                  :
                                                     :
 --------------------------------------------------- x

    FIRST AND FINAL FEE APPLICATION OF STRADLEY RONON STEVENS &
    YOUNG, LLP, SPECIAL LITIGATION COUNSEL TO THE DEBTOR, FOR THE
             PERIOD JULY 18, 2017 THROUGH FEBRUARY 28, 2018

        Stradley Ronon Stevens & Young, LLP (“Stradley”), special litigation counsel to the

above-captioned debtor (“Debtor”), in accordance with Federal Rule of Bankruptcy Procedure

2016 and Local Bankruptcy Rule 2016-2, submits its first and final application for compensation

for services rendered and reimbursement of expenses incurred as special litigation counsel for the

Debtor for the period July 18, 2017 through February 28, 2018, in the amount of $365,200.64. In

support of this application, Stradley respectfully represents as follows:


Part A – Preliminary Statement


        1.       On June 30, 2017 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under chapter 11 of title 11 of the United States Code 11 U.S.C. §§ 101 et seq..


        2.       On September 6, 2017, Debtor filed the Application of the Debtor Pursuant to 11

U.S.C. §§ 327(e) and 328(a), Fed. R. Bankr. P. 2014(a) and Local Rules 2014-1 and 9013-1 for

Authority to Employ and Retain Stradley Ronon Stevens & Young, LLP as Special Litigation

Counsel Nunc Pro Tunc to June 30, 2017 [Dkt. No. 66] (the “Employment Application”).



                                                                                           4784918v.2
Case 17-14454-elf      Doc 755    Filed 07/12/21 Entered 07/12/21 10:42:32           Desc Main
                                  Document     Page 2 of 9



       3.      On September 27, 2017, this Court entered an Order granting the Employment

Application and authorizing the Debtor’s employment of Stradley as special litigation counsel

nunc pro tunc to July 18, 2017 [Dkt. No. 78] (the “Employment Order”).


       4.      The bankruptcy case was commenced in order for the Debtor to obtain new

construction financing to complete the development of Debtor’s townhouse and condominium

project (the “Project”) in Bristol Borough despite certain disputes between the Debtor and its

construction lender, Prudential Savings Bank (“Prudential”).


       5.      As a result of such disputes, Prudential stopped funding the Project and on March

31, 2016, Debtor commenced a lender liability lawsuit against Prudential (the “Lender Liability

Action”) in the Court of Common Pleas of Philadelphia County. Stradley represented the Debtor

in the Lender Liability Action.


       6.      On July 18, 2017 (the “Removal Date”), Prudential removed the Lender Liability

Action to this Court which was docketed at Adversary No. 17-00202 and which remains pending.


       7.      Pursuant to the Employment Order, Stradley was authorized to represent Debtor as

special litigation counsel nunc pro tunc to the Removal Date and to continue prosecution of the

Lender Liability Action from and after the Removal Date.


       8.      On January 30, 2018, the United States Trustee for Region 3 filed its Report of

Undisputed Election which provided, inter alia, that Kevin O’Halloran was elected to serve as the

Chapter 11 Trustee (the “Trustee”) of the Debtor’s estate (the “Appointment Date”).


       9.      On March 22, 2018, the Trustee filed the Application for Entry of an Order

Pursuant to 11 U.S.C. § 327(a) and 328(a) and Fed. R. Bankr. P. 2014(a) and Local Rules 2014-
                                               2

                                                                                        4784918v.2
Case 17-14454-elf      Doc 755    Filed 07/12/21 Entered 07/12/21 10:42:32            Desc Main
                                  Document     Page 3 of 9



1 and 9013-1 Authorizing the Retention and Employment of Steven M. Coren Esquire and

Kaufman, Coren & Ress, P.C. as Special Counsel for Keven O’Halloran, Chapter 11 Trustee [Dkt.

No. 307] (the “Trustee Employment Application”).


       10.     On April 4, 2018 (the “Replacement Date”), this Court entered an Order granting

the Trustee Employment Application.


       11.     Stradley served as special litigation counsel to the Debtor until the Replacement

Date, when the Court approved employment of the Trustee’s special litigation counsel to take over

prosecution of the Lender Liability Action and related claims against Prudential.


       12.     On May 26, 2021, the Court entered an order establishing July 12, 2021, as the

deadline for all persons or entities to assert any right to payment constituting an administrative

expense claim that arose on and after the Petition Date through and including January 29, 2018.


       13.     The services described in this request (the “Request”) are the actual, necessary

services rendered by Stradley as special litigation counsel from July 18, 2017, through February

28, 2018, and the compensation requested for those services is reasonable.


       14.     Stradley makes this Request for compensation and reimbursement of expenses for

the period July 18, 2017 through and including February 28, 2018 (the “Compensation Period”).


       15.     All services for which compensation is requested by Stradley were professional

services performed on behalf of the Debtor and not on behalf of any other person.




                                                3

                                                                                         4784918v.2
Case 17-14454-elf      Doc 755       Filed 07/12/21 Entered 07/12/21 10:42:32        Desc Main
                                     Document     Page 4 of 9



       16.     No agreement has been made by Stradley or on Stradley’s behalf, either directly or

indirectly, and no understanding exists in any form or guise with any person or entity for the

division of fees or compensation herein requested by Stradley.


       17.     The expenses incurred by Stradley for which reimbursement is requested in this

Application for compensation were reasonable, necessary and proper in furtherance of the duties

and functions of Stradley as special litigation counsel for the Debtor, and were not incurred on

behalf of any other person.


                                  Part B – General Information


               Compensation Period:                                July 18, 2017         through
                                                                   February 28, 2018

               Date case filed:                                    June 30, 2017

               Date Employment Application filed:                  September 6, 2017

               Date employment approved:                           September 27, 2017 (nunc pro
                                                                   tunc to July 18, 2017)

               First date services rendered in this case:          July 18, 2017

               Compensation requested under § 330:                 Yes

               Any fees awarded will be paid from the estate:      Yes

               Fee application for a period less than 120 days
               after the filing of the case or less than 120
               days after the end of the period
               of the last application:                            No

               Prior Applications:                                 No

               Monthly Fee Statements Included in Current
               Period:                                             See attached



                                                 4

                                                                                        4784918v.2
Case 17-14454-elf      Doc 755    Filed 07/12/21 Entered 07/12/21 10:42:32        Desc Main
                                  Document     Page 5 of 9



              Final Application X

              Interim Application

              Requested:

              Fees:           $364,220.50
              Expenses:       $       980.14
              Total:          $365,200.64


        18.   Attorneys and Other Professionals Billing for Compensation Period (July 18, 2017

through February 28, 2018):


        ATTORNEYS


 Name                     Hours                Billing Rate        Total

 Joseph Catuzzi           2017: 11.0           2017: $315          2017:    $3,465.00
                          2018: 1.5            2018: $350          2018:      $525.00
 Michael J. Cordone       2017: 129.20         2017: $670          2017:   $86,564.00
                          2018: 3.8            2018: $670          2018:    $2,546.00
 Mark J. Dorval           2017: 1.4            2017: $620          2017:      $868.00

 William Ellerbe          2017: 1.8            2017: $360          2017:      $648.00

 Kristen Gibbons          2017: 49.2           2017: $330          2017:   $16,236.00
 Feden                    2018: 5.4            2018: $350          2018:    $1,890.00
 Kyle Jacobsen            2017: 47             2017: $315          2017:   $14,805.00
                          2018: 24             2018: $335          2018:    $8,040.00
 Elizabeth Kuschel        2017: 28.9           2017: $330          2017:    $9,537.00
                          2018: 0.5            2018: $350          2018:      $175.00
 Jana M. Landon           2017: 0.5            2017: $530          2017:      $265.00

 Karl S. Myers            2018: 0.4            2018: $480          2018:      $192.00

 Corey Norcross           2017: 164.3          2017: $345          2017:   $56,683.50
                          2018: 48.9           2018: $365          2018:   $17,848.50
 Ashley Shapiro           2017: 66.0           2017: $350          2017:   $23,100.00
                          2018: 15.5           2018: $370          2018:    $5,735.00
                                                  5

                                                                                     4784918v.2
Case 17-14454-elf      Doc 755     Filed 07/12/21 Entered 07/12/21 10:42:32            Desc Main
                                   Document     Page 6 of 9



 Mark Villanueva         2017: 39.8         2017: $495               2017:      $19,701.00
                         2018: 11.8         2018: $520               2018:       $6,136.00
 Lauren Zychowicz        2017: 144.5        2017: $300               2017:      $43,350.00
                         2018: 43.9         2018: $320               2018:      $14,048.00
                                                             Totals: 2017:     $275,222.50
                                                                     2018:      $57,135.50
                                                                               $332,358.00



        PARAPROFESSIONALS


 Name                    Hours              Billing Rate               Total

 Joanna Brown            2017: 5.5          2017: $265                 2017:    $1,457.50
 (Paralegal)
 James Curran (IT        2017: 2.0          2017: $355                 2017:     $710.00
 Litigation Support)
 Kyle D. Gibson          2017: 0.7          2017: $290                 2017:     $203.00
 (Paralegal)
 Edward McNellis (IT     2017: 84.0         2017: $340                 2017: $28,560.00
 Litigation Support)     2018: 1.5          2018: $360                 2018:   $540.00
 Jennifer O’Donnell      2017: 1.4          2017: $280                 2017:   $392.00
 (Librarian)
                                                             Totals: 2017: $31,322.50
                                                                     2018:    $540.00
                                                                           $31,862.50



        19.    Billing Rates. The billing rates set forth in this Request were the normal hourly

rates charged by Stradley for the services rendered during the Compensation Period


Part C – Billing Summary


        20.    Description of Services. Compensation and reimbursement for expenses is now

sought for all reasonable and necessary activities performed by Stradley in the case during the

Compensation Period. All of the time incurred in connection with this Request relates to Stradley’s


                                                6

                                                                                          4784918v.2
Case 17-14454-elf       Doc 755     Filed 07/12/21 Entered 07/12/21 10:42:32             Desc Main
                                    Document     Page 7 of 9



prosecution of the Lender Liability Action from the Removal Date through the Appointment Date.

A significant portion of Stradley’s time expended on the case relates to discovery efforts, including

but not limited to the review and analysis of over 60,000 emails, communications and other

documents. Stradley expended significant efforts in pursuit of the Lender Liability Action,

including:


       -     Legal research and fact development;

       -     Planning, preparing, and responding to discovery requests, including implementation
             of a comprehensive protocol for the review, redaction, and production of responsive
             discovery documents;

       -     Reviewing and analyzing documents produced by Prudential in discovery;

       -     Negotiating and revising confidentiality agreement in connection with discovery;

       -     Reviewing, strategizing, and considering response to Prudential motion for expedited
             discovery;

       -     Preparing, revising and submitting Right-to-Know request directed at Redevelopment
             Authority of Bucks County (“RABC”);

       -     Reviewing information provided by RABC in response to Right-to-Know request and
             communications with RABC counsel regarding same;

       -     Communicating with the Debtor regarding strategies for such items as (i) discovery;
             (ii) potential opposition to the removal of the Lender Liability Action; (iii) impact of
             Prudential’s motion to convert and/or dismiss the bankruptcy case on the Lender
             Liability Action;

       -     Analyzing lender liability claims, damages and projections, as well as potential related
             claims and liabilities;

       -     Preparing the application to employ Stradley as special litigation counsel (2.9 hours);

       -     Responding to and addressing concerns raised by other parties, including the U.S.
             Trustee, regarding the employment of Stradley (2.8 hours);

       -     Preparing for hearing on the Stradley employment application (0.5 hours);

       -     Reviewing, strategizing and responding to Prudential motion to convert and/or dismiss
             bankruptcy in connection with any anticipated impact on Lender Liability Action;

                                                  7

                                                                                           4784918v.2
Case 17-14454-elf       Doc 755    Filed 07/12/21 Entered 07/12/21 10:42:32             Desc Main
                                   Document     Page 8 of 9



       -     Addressing discovery disputes and drafting motion to compel discovery;

       -     Reviewing and responding to Prudential motion requesting adverse inference with
             respect to certain discovery items;

       -     Preparing strategy for potential amended complaint.

       21.      Details of Hours Expended. Attached hereto as Exhibit A is a detailed listing of

services rendered and the hours expended during the Compensation Period.1


       22.      Request: Based on the above, Stradley seeks payment of compensation for fees in

the total amount of $364,220.50.


Part D – Expense Summary


       23.      From July 18, 2017 through February 28, 2018, Stradley expended $980.14 for

expenses in connection with the services provided to the Debtor as special litigation counsel. Set

forth in Exhibit B is a list that shows the type of expenses for which reimbursement is sought and

the amount of reimbursement sought for each type for the Compensation Period.


       24.      The expenses listed on Exhibit B are calculated using Stradley’s in-house actual

cost or the actual amount billed by a third party provider: Postage/Freight, Messenger/Courier

Services, Westlaw, Bucks County fees for document production.


       25.      Scanning and duplicating charges are calculated at a rate of $ .23 per page.




1
  Exhibit A reflects a limited number of entries for time incurred between July 1, 2017, and the
Removal Date of July 18, 2017. However, this Request only seeks compensation for those fees
incurred from and after July 18, 2017. All highlighted entries in Ex. A reflect time entries for
which Stradley is not seeking compensation pursuant to this Application.
                                                 8

                                                                                          4784918v.2
Case 17-14454-elf      Doc 755    Filed 07/12/21 Entered 07/12/21 10:42:32          Desc Main
                                  Document     Page 9 of 9



       WHEREFORE, Stradley respectfully requests payment of compensation in the total

amount of $364,220.50 (fees for services rendered), plus $980.14 (expenses incurred).




Dated: July 12, 2021                               /s/ Daniel M. Pereira
                                                   Gretchen M. Santamour, Esq.
                                                   Daniel M. Pereira, Esq.
                                                   STRADLEY RONON STEVENS &
                                                   YOUNG, LLP
                                                   2005 Market Street, Suite 2600
                                                   Philadelphia, PA 19103
                                                   Telephone: 215-564-8000
                                                   gsantamour@stradley.com
                                                   dpereira@stradley.com




                                               9

                                                                                        4784918v.2
